

	

		III

		109th CONGRESS

		2d Session

		S. RES. 442

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2006

			Mr. Coleman submitted

			 the following resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		RESOLUTION

		Expressing the deep disappointment of the

		  Senate with respect to the election of Iran to a leadership position in the

		  United Nations Disarmament Commission and requesting the President to withhold

		  funding to the United Nations unless credible reforms are

		  made.

	

	

		Whereas the United Nations has continuously failed to meet

			 minimal reform expectations, including those outlined in the September Summit

			 Outcome Document;

		Whereas the United Nations has allowed member states

			 acting in defiance of their obligations to the United Nations to enjoy full

			 participatory rights and leadership positions in all bodies of the United

			 Nations;

		Whereas the mandate of the charter of the United Nations

			 that protects international peace and security is significantly hindered by the

			 placement of pariah states in leadership positions within various

			 commissions;

		Whereas the credibility of the United Nations has been

			 further crippled by the fact that Iran was elected to serve as the vice chair

			 of the Asia regional group of the United Nations Disarmament Commission;

		Whereas Iran has committed many acts of malfeasance with

			 respect to its nuclear program that makes it an unacceptable candidate for the

			 United Nations Disarmament Commission, including—

			(1)developing a

			 clandestine nuclear program for 18 years prior to 2003;

			(2)repeatedly

			 deceiving the International Atomic Energy Agency about a variety of

			 nuclear-related activities;

			(3)failing to

			 provide inspectors from the International Atomic Energy Agency with access to

			 various nuclear sites;

			(4)refusing to

			 answer questions related to its nuclear program;

			(5)reneging on its

			 commitments under the Paris Accords of November 2004, which included the

			 suspension of uranium enrichment activities; and

			(6)announcing its

			 success in achieving uranium enrichment capabilities, which represented a

			 brazen affront to the international community;

			Whereas other actions and rhetoric by Iran have

			 perpetuated its record of terror and tyranny, and warranted its isolation from

			 the international community at the United Nations, including—

			(1)continuing its

			 calls for the annihilation of Israel, which is a member state of the United

			 Nations;

			(2)actively

			 sponsoring terrorism through groups including Hezbollah, Hamas, and Islamic

			 Jihad, which prompted the Department of State to classify Iran as the

			 most active state sponsor of terrorism in 2004; and

			(3)continuing its

			 efforts to destabilize neighboring countries by meddling in the affairs of

			 those countries, including Iraq, Israel, and Lebanon; and

			Whereas, while Iran continues to enjoy full participatory

			 rights and privileges as a member state of the United Nations, the overall

			 conduct of Iran is a direct threat to world security and violates numerous

			 fundamental principles on which the United Nations is based: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)expresses its

			 deep disappointment with respect to the failure of the Asia group members of

			 the United Nations Disarmament Commission to stop the election of Iran as the

			 vice chair of that body;

			(2)asserts that the

			 United Nations Disarmament Commission has no credibility on disarmament issues

			 due to the participation of Iran, particularly in light of the defiance of Iran

			 in disregarding resolutions passed by the International Atomic Energy Agency

			 and the Security Council Presidential Statement relating to its nuclear

			 program;

			(3)calls on the

			 United States to reject all resolutions passed by the discredited United

			 Nations Disarmament Commission;

			(4)condemns the

			 continued intransigence of Iran with respect to its—

				(A)nuclear

			 program;

				(B)treatment of

			 Israel; and

				(C)sponsorship of

			 terror;

				(5)shall work to

			 ensure that funding from the United States is withheld from—

				(A)the regular

			 budget of the United Nations in the amount that is directed towards the

			 activities of the United Nations Disarmament Commission; and

				(B)any commission of

			 the United Nations in which the worst violators of the principles it claims to

			 promote are included in its membership, including the new Human Rights

			 Council;

				(6)calls on the

			 United Nations to deny Iran from participating in any commission of the United

			 Nations until it—

				(A)complies with its

			 obligations under the Non-Proliferation Treaty and International Atomic Energy

			 Agency resolutions;

				(B)halts—

					(i)all

			 uranium enrichment activities; and

					(ii)all calls for

			 the destruction of Israel; and

					(C)withdraws support

			 from terrorist groups; and

				(7)calls on the

			 President to—

				(A)closely monitor

			 the progress of the United Nations on reform; and

				(B)exercise the

			 option of the President to withhold funding unless credible reforms are made

			 prior to discussions on the biannual budget.

				

